Broyles, J.
This was a claim case, which was tried on the law and the facts by the presiding judge, sitting by consent without the intervention of a jury. Besides an agreed statement in writing as to certain facts on which counsel for the respective parties had agreed, testimony was elicited from two witnesses in behalf of the plaintiff as to facts in dispute. The judgment of the trial judge was that “under the evidence submitted and the law applicable thereto, the property levied on is subject, and the claimant has no title thereto. It is accordingly ordered and adjudged that the levy proceed for the benefit of the plaintiff, the Southern School Book Company, as transferee and holder of the fi. fa., and that said plaintiff recover of the claimant, the Lamar, Taylor & Riley Drug Company, for the use and benefit of the officers of this court, - dollars, costs of this proceeding.” The only exception to this judgment is a mere general assignment of error, which in substance amounts to no more than a statement that the trial judge,erred in finding for the plaintiff fi. fa., and that he should have found for the claimant. Issues of fact and law are both involved in this case, and there being no sufficiently specific assignment of error *651upon either, the writ of error must be dismissed. Patterson, v. Beck, 133 Ga. 701, 706 (66 S. E. 911); and cases there cited; Wheeler v. Worley, 110 Ga. 513 (35 S. E. 639); Kimball V. Williams, 108 Ga. 812 (33 S. E. 994). Writ of error dismissed.
Decided October 4, 1916.
Levy and claim; from city court of Blakely — Judge Sheffield. March 20, 1916.
L. M. Rambo, for plaintiff in error.
(Ressner & Parle, contra.